UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7257


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIE EDWARD JOHNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:04-cr-00110-JBF-JEB)


Submitted:    January 29, 2009              Decided:   February 12, 2009


Before WILKINSON and      GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie Edward Johnson, Appellant Pro Se. Laura Marie Everhart,
Assistant  United   States  Attorney,  Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Willie    Edward   Johnson   appeals   the   district   court’s

order   denying     his   motion   filed   pursuant     to   18    U.S.C.

§ 3582(c)(2)(2006).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       United States v. Johnson, No. 2:04-cr-

00110-JBF-JEB (E.D. Va. June 24, 2008).

          We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   2